 


110 HR 2193 IH: Animal Protection Accountability Improvement Act
U.S. House of Representatives
2007-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2193 
IN THE HOUSE OF REPRESENTATIVES 
 
May 7, 2007 
Mr. Israel (for himself and Mr. Kirk) introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To amend the Animal Welfare Act to increase the penalties for violations of such Act, to prohibit the use of animals for marketing medical devices, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Animal Protection Accountability Improvement Act. 
2.Prohibition on use of animals for marketing of medical devicesThe Animal Welfare Act (7 U.S.C. 2131 et seq.) is amended by inserting after section 17 the following new section: 
 
18.Prohibition on use of live animals for marketing medical devices 
(a)In generalNo person may use a live animal to— 
(1)demonstrate a medical device or product to a sales representative for the purpose of marketing such medical device or product; 
(2)train a sales representative to use a medical device or product; 
(3)demonstrate a medical device or product in a workshop or training session for the purpose of marketing a medical device or product; or 
(4)create a multimedia recording (including a video recording) for the purpose of marketing a medical device or product. 
(b)ExceptionSubsection (a) shall not apply to the training of medical personnel for a purpose other than marketing a medical device or product. 
(c)Device definedIn this section, the term device has the meaning given the term in section 201(h) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321(h)).. 
3.Fines for violations of the Animal Welfare ActSection 19(b) of the Animal Welfare Act (7 U.S.C. 2149(b)) is amended— 
(1)in the first sentence by striking not more than $2,500 for each such violation and inserting not more than $10,000 for each such violation; and 
(2)by striking the second sentence and inserting the following: Each violation, each day during which a violation continues, and, in the case of a violation with respect to animals, each animal that is the subject of such a violation shall be a separate offense..  
4.Reports on activities under the Animal Welfare ActThe Animal Welfare Act (7 U.S.C. 2131 et seq.) is further amended by striking section 25 and inserting the following new section: 
 
25.Annual reportNot later than March 1 of each year, the Secretary shall submit to Congress a report containing— 
 (1) an identification of all research facilities, exhibitors, and other persons and establishments licensed by the Secretary under section 3 and section 12; 
(2)an identification of all research facilities, intermediate handlers, carriers, and exhibitors registered under section 6;  
 (3) the nature and place of all investigations and inspections conducted by the Secretary under section 16, and all reports received by the Secretary under section 13;  
 (4) recommendations for legislation to improve the administration of this Act or any provisions of this Act; and  
 (5) recommendations and conclusions concerning the aircraft environment as it relates to the carriage of live animals in air transportation.  .  
 
